UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6074


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL J. BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:10-cr-00016-NKM-RSB-1; 3:13-cv-80559-
NKM-RSB)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,    Chief    Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Theodore Heblich, Jr., OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Charlottesville, Virginia; Christine Madeleine Lee,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke, Virginia, for
Appellant.    Nancy Spodick Healey, Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daniel J. Brown seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                  The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.               28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,    a    prisoner          satisfies      this   standard       by

demonstrating         that     reasonable          jurists     would        find     that    the

district       court’s      assessment       of     the    constitutional           claims    is

debatable      or     wrong.     Slack       v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and     that       the    motion      states   a     debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                              Accordingly, we

deny   Brown’s        motion    for     a   certificate          of    appealability         and

dismiss     the     appeal.        We       further       deny     Brown’s         motion    for

appointment of counsel.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3